@ffice of tip Elttornep &meral
                                     &tate of aexae
DAN MORALES                                 August 28, 1998
 ATTORNEY
     CENERAL


  The Honorable Jose R. Rodriguez                   Opinion No. DM-482
  El Paso County Attorney
  500 East San Antonio, Room 203                    Re: Whether a commissioners court may continue
  El Paso, Texas 79901                              a meeting for a period of up to one week without
                                                    reposting notice (RQ-1121)

  Dear Mr. Rodriguez:

          You have requested our opinion as to whether a commissioners court may continue a meeting
  for a period of up to one week without reposting notice.

          The Open Meetings Act, Government Code chapter 551, requires a governmental body
  to “give written notice ofthe date, hour, place, and subject of each meeting held by the governmental
  body.” Gov’t Code $ 551.041. In Rivera v. City of Laredo, 948 S.W.2d 787 (Tex. App.--San
  Antonio 1997, writ denied), the court considered “[wlhether a governmental body must post notice
  under section 55 1.041 for a recessed meeting.” As the court noted, the matter was one “of first
  impression for Texas courts.” Id. at 793. The court relied on Attorney General Opinion H-1000,
  in which this office had held that a governmental body may recess “from day to day when it does
  not complete consideration of a particularly long subject so long as the action is in good faith and
  does not serve as an evasion of the Act.” Attorney General Opinion H-1000 (1977). “This
  statement,” according to Riveru, “seems to imply that the recess can only be to the next day.”
  Rivera, 948 S.W.2d at 793. The Rivera court thus held that a two-day continuation without reposting
  notice constituted a violation of the Open Meetings Act:

                  In the absence of a statutory provision to the contrary and in light of the
              attorney general opinion requiring notice of each daily session, we find that
              the City was required to post notice of its May 6thmeeting before convening,
              regardless of whether it considered the meeting a continuation from a
              recessed meeting held two days previous.

   Id.

           In the situation you present, however, the governmental body is not a city council but a
   commissioners court, and you suggest that subsection 8 1.005(a) ofthe Local Government Code may
   dictate a result different from that of Rivera. That statute requires a commissioners court to
   “designate a day of week on which the court shall convene in a regular term each month.” It further
The Honorable Jose R. Rodriguez - Page 2             (DM-482)




provides that “[a] regular term may continue for one week but may be adjourned earlier if the court’s
business is completed.” Because this statute specifically provides for a “term” of one week, you
believe that a commissioners court may adjourn a posted meeting and reconvene at any time within
the “term” without reposting notice.

         According to David Brooks in County and Special District Law,

              [t]he matter of the commissioners court sitting at a certain term has primary
              relevance to the court’s authority to rescind or modify an order, judicial in
              character, during any particular term or at subsequent terms. For example,
              a judicial act such as approving or disapproving a claim rescinded to the
              commissioners court cannot be rescinded at a subsequent term of the
              commissioners court.’

35 DAVIDB. BROOKS,COUNTYANDSPECIALDISTRICTLAW 5 5.5 (Texas Practice 1989). In our
opinion, the statutory provision permitting the continuation of a commissioners court’s “term” for
one week has no bearing on the issue of whether notice must be reposted under the Open Meetings
Act. We believe that the standard adopted by the Rivera court--anything more than a day-to-day
continuance requires reposting--is the proper one for the meetings of all governmental bodies. As
the court there said, this result is mandated, inter alia, “in the absence of a statutory provision to the
contrary.” River-u, 948 S.W.2d at 793. The authority granted to a commissioners court for a one-
week “term” is not “a statutory provision to the contrary.”

        You also ask whether, ifwe answer your first question in the negative, a commissioners court
may rely on subsection 8 1.005(h) of the Local Government Code, to continue a meeting to “a fixed
alternate regular term day” without reposting notice. That section provides: “The commissioners
court may designate a day of the week on which the court shall convene in a regular term each month
other than the day of the week designated under Subsection (a).” For the same reasons we gave in
answer to your first question, it is our opinion that this provision about the court’s “term” is not
relevant to the matter of whether it must repost for a continued meeting. On the basis of Riveru, we
conclude that, if a meeting is continued to the following day, notice need not be reposted. If,
however, it is continued to any subsequent day, the commissioners court must repost notice in
accordance with section 551.041 of the Open Meetings Act.




         ‘Brooksalso states that “[t]he matterof recessesbetweensessionsof the commissionerscourt brings into
 questionwhetherthenoticesrequiredundertheOpenMeetingsActmustbepostedbeforeeachsessionmayberesumed.
 This questionhas not been definitivelyresolved.”This statementwas written,however,prior to the court’sopinion
 in Rivera.




                                                    p. 2731
The Honorable Jose R. Rodriguez - Page 3           (DM-482)




                                      SUMMARY

               A commissioners court may continue a meeting from day to day without
           reposting notice under section 551.041 of the Open Meetings Act, chapter
           55 1 of the Government Code. If a meeting is continued to any day other than
           the one immediately following, the commissioners court must repost notice.




                                             DAN MORALES
                                             Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General




                                               p. 2732